framework, as the order leaves intact the previous judgment and the
                   parties' respective rights adjudicated therein. Accordingly, we conclude
                   that we lack jurisdiction and thus
                               ORDER this appeal DISMISSED.



                                                                  ft—L                   J.
                                                             Hardesty


                                                                                         J.
                                                             Douglas
                                                                     11,4%


                                                             Cherry



                   cc: Hon. Kathleen E. Delaney, District Judge
                        Greene Infuso, LLP
                        Akerman LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I947A caltio